FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZHENGBIN HE,                                     No. 08-70675

               Petitioner,                       Agency No. A096-342-847

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Zhengbin He, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider

and to reopen proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of motions to reopen and reconsider,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny the petition

for review.

      The BIA did not abuse its discretion in denying He’s motion as untimely

because He filed it more than a year after the BIA’s order dismissing the

underlying appeal, see 8 C.F.R. §§1003.2(b)(2) & (c)(2), and the motion failed to

demonstrate changed country conditions in China to qualify for the regulatory

exception to the filing deadline, see id. § 1003.2(c)(3)(ii).

      PETITION FOR REVIEW DENIED.




                                            2                               08-70675